—Judgment, Supreme Court, Bronx County (Joseph Fisch, J.), rendered December 5, 1995, convicting defendant, after a jury trial, of two counts of sexual abuse in the first degree, and sentencing him to consecutive terms of 2 Vs to 7 years, unanimously affirmed.
Defendant’s various challenges to the introduction of prior consistent statements by the complainant are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find no prejudice to defendant, since he relied heavily on most of the statements in question to attack the reliability of the complainant’s testimony (see, People v Richards, 184 AD2d 222, lv denied 80 NY2d 1029), and the remaining statements were stricken with proper curative instructions, after which defendant requested no further relief.
The court properly exercised its discretion in permitting expert testimony regarding child sexual abuse syndrome to explain matters beyond the ken of the typical juror, including reactions and behavior of children as a result of sexual abuse (People v Grant, 241 AD2d 340, lv denied 90 NY2d 1011). Con*156trary to defendant’s current claims, each of the subject matters of the expert testimony was properly elicited in response to issues raised by the defense (see, People v Taylor, 75 NY2d 277).
Defendant’s additional claims of error are unpreserved and we decline to review them in the interest of justice. Were we to review them, we would find no basis for reversal. Concur— Williams, J. P., Rubin, Mazzarelli, Andrias and Buckley, JJ.